Citation Nr: 0844474	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hallux 
valgus of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1985 and from May 1988 to August 1988 and various periods of 
active duty for training (ACDUTRA) and/or inactive duty 
training (INACDUTRA) from July 1985 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In November 2008, the veteran testified at a Travel Board 
hearing conducted before the undersigned Veterans Law Judge 
at the local regional office.  A transcript of the hearing 
has been associated with the claims folder.

The veteran's reopened claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran's claim for compensation for service 
connection for hallux valgus of the right foot was initially 
denied in an unappealed January 1995 rating decision.  The 
veteran submitted a claim to reopen, which was subsequently 
denied in an unappealed January 1999 rating decision

2.  Evidence received since the January 1999 rating decision 
is new and raises a reasonable possibility of substantiating 
whether the veteran's hallux valgus of the right foot was 
incurred or aggravated as a result of service.




CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for hallux valgus of the 
right foot is reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issue of whether new and material evidence has been 
submitted. 

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time. 

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as claims to reopen was 
received in January 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

In this case, the RO denied the veteran's claim to reopen 
entitlement to service connection for hallux valgus of the 
right foot in an January 1999 rating decision on the basis 
that the evidence submitted was not new and material (i.e. 
nexus opinion).  The veteran was notified of this decision in 
January 1999, but did not timely file an appeal.  The issue 
before the Board is whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for hallux valgus. 

The Board observes that in a February 2004 VA treatment 
record, the VA physician noted that the veteran suffered from 
a painful bunion on his right foot for many years.

This evidence was not included in the claims file at the time 
of the January 1999 rating decision and raises a reasonable 
possibility of substantiating whether the hallux valgus of 
the right foot was incurred or aggravated by service.  
Accordingly, the claim for compensation for a hallux valgus 
of the right foot is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for hallux valgus 
of the right foot; to that extent only, the appeal is 
granted. 




REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2008).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303 (2008).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) (2008).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2008).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) 
(2008).  INACDUTRA means, inter alia, duty other than full-
time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2008). 

The veteran had various periods of active duty for training 
(ACDUTRA) and/or inactive duty training (INACDUTRA) from July 
1985 to February 1999.  The service medical records for the 
time period from August 1988 to February 1999 were not 
requested.  The RO should inquire as to whether there are any 
service medical records available for the period from August 
1988 to February 1999, in particular for the veteran's active 
service and periods of active duty for training (ACDUTRA) 
and/or inactive duty training (INACDUTRA).

Further, the veteran testified at the Travel Board Hearing 
that he returned back to active duty for a few months in 1988 
and that he was treated for his hallux valgus and underwent a 
profile within a year of separation from active duty.  (See 
November 2008 Hearing Transcript p. 3).  The veteran 
testified that he listed his foot disability on this profile.  
He also stated that he was sent to a VA medical center in 
1985, November 1989, and September 1993 for his right foot 
bunion pain.  The veteran's representative testified that 
sometimes profiles are placed in company command records.  
(Id. at 8).  The veteran was assigned to the 349 Chemical 
Company and was sent to Fort Lewis for his profile 
evaluation.  He further testified that he was on profile in 
1985 (from January to June).  He was placed on profile again 
in 1988 as noted above.  (Id. at 11).  The Board finds that 
these records may be helpful in deciding the question of 
etiology; and, on remand should be associated with the claims 
file.

Additionally, as the noted February 2004 VA treatment record 
raises the question of an etiological relationship between 
the veteran's hallux valgus of the right foot and service, 
the Board finds that a further examination addressing the 
question of etiology is necessary.  38 U.S.C.A. § 5103A(d) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request a search for all of the veteran's 
personnel records, if available, and 
service medical records from August 1988 
to February 1999.  Also request 
verification of periods of active duty 
for training (ACDUTRA) and/or inactive 
duty training (INACDUTRA) from August 
1988 to February 1999. 

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

2.  The RO should also contact the 
Surgeon General, Department of the Army 
(ARPERCEN), for any information they may 
have regarding the veteran.  Any 
information obtained is to be associated 
with the claims folder.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiological 
relationship between the veteran's hallux 
valgus of the right foot and service.  
The veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (e.g. a 50 percent or greater 
probability) that the veteran's hallux 
valgus of the right foot had its onset 
in, or is related to, active duty 
service, including periods of active duty 
for training and/or inactive duty 
training.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

All tests and studies deemed necessary by 
the examiner should be performed.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


